PEE CURIAM.
Fred Waltz brought an action, by virtue of 3548 GC., in the Cuyahoga Common Pleas, against Julius Bummersteen, et al, praying that the Recorder of Cuyahoga County be enjoined from recording the proceedings of the township trustees with regard to the incorporation of the Village of Chippewa Heights, setting forth, as a reason, that at the time of proceedings before the trustees for the incorporation of the Village, there was, a petition pending before the County Commissioners, asking that certain territory contiguous to the Village of Brecksville be added to said village; and that this territory was ordered incorporated into the Village of Chippewa Heights by the order of the Township Trustees.
The injunction prayed for by plaintiff was denied, and error from said finding was prosecuted to this Court.
When a case is pending before the County Commissioners, any action sought before the Township Trustees, and the ensuing election folio-wing their order for incorporation, may be enjoined, if such action concerns territory comprised in the petition pending before the County Commissioners.
The Common Pleas Court erred in refusing plaintiff the injunction prayed for, and in dismissing the petition. A final .order may be entered enjoining the County Recorder ns prayed for in the petition.
(Levine, PJ., Sullivan and Vickery, JJ., con-